         Case 1:21-mc-00091-JEB Document 11 Filed 09/10/21 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 IN RE APPLICATION OF THE NEW
 YORK TIMES COMPANY FOR                               No. 1:21-mc-91 (JEB)
 ACCESS TO CERTAIN SEALED
 COURT RECORDS                                        Attachments Filed Under Seal



                GOVERNMENT’S MOTION TO PARTIALLY UNSEAL ITS
                 DECEMBER 22, 2020 APPLICATION FILED PURSUANT
                 TO 18 U.S.C. §§ 2703(d) AND 2705(b) AND RESPONSE TO
                 APPLICATION BY THE NEW YORK TIMES COMPANY


       The United States of America, by and through the undersigned counsel, respectfully

submits this motion to unseal in part its application for a court order submitted on December 22,

2020 pursuant to 18 U.S.C. §§ 2703(d) and 2705(b) (the “Application”), with appropriate

redactions. See Dkt. No. 1, In re Application of USA for 2703(d) Order for Six Email Accounts

Serviced by Google LLC for Investigation of Violation of 18 U.S.C. §§ 641 and 793 (“In re

Application”), No. 20-sc-3361 (ZMF). The government’s proposed redactions to the Application,

including a version with red boxes indicating proposed redactions and a version with the redactions

applied, are included herein as Attachments A and B, which are being filed under seal (as the

Application itself remains under seal).     Further, this motion responds to the June 8, 2021

application submitted by The New York Times (the “Times”) before this Court to unseal the

Application and related filings in full.

                                           BACKGROUND

       In April 2017, the Times published an article (the “Article”) containing classified

information that had not been approved for release. After the Article’s publication, the Department

of Justice (the “Department”) received a crime report from an entity within the United States

                                                1
         Case 1:21-mc-00091-JEB Document 11 Filed 09/10/21 Page 2 of 11




Intelligence Community, and in August 2017, the Federal Bureau of Investigation (“FBI”) opened

a criminal investigation.

       In the course of that investigation, on December 22, 2020, the government submitted the

Application pursuant to 18 U.S.C. § 2703(d) for an order directing Google, LLC (“Google”) to

produce certain non-content email records pertaining to the four Times reporters who authored the

Article. The Application further requested an order pursuant to 18 U.S.C. § 2705(b) prohibiting

Google from notifying any person of the existence of the Application or resulting order unless

otherwise permitted by the Court, except for the purpose of receiving legal advice. On January 5,

2021, Magistrate Judge Zia M. Faruqui issued an order (the “Order”) granting the government’s

Application in the matter docketed as No. 20-sc-3361.

       Following a request from counsel for Google, the government subsequently agreed to

request that the Court modify the nondisclosure provision of the Order to permit Google to share

the Order with in-house counsel for the Times under the same nondisclosure provisions. Following

further discussions with counsel for the Times, the government further agreed to request that the

Court modify the Order to permit the Times’s in-house counsel to share the Order with outside

counsel and other Times executives, again subject to the same nondisclosure provisions. See Dkt.

Nos. 3-8, In re Application. After seeking several extensions for Google’s deadline to produce

responsive documents, the government moved on June 2, 2021 to withdraw the Application and

to quash the Order and all nondisclosure orders, see Dkt. No. 16, In re Application, and the Court

granted the government’s motion on June 4, 2021, see Dkt. No. 17, In re Application. Pursuant to

28 C.F.R. § 50.10, the government also notified the four Times reporters on June 2, 2021, that the

government had obtained the reporters’ telephone toll records pursuant to legal process and that a

court had authorized an order to obtain non-content communication records for their email


                                                2
         Case 1:21-mc-00091-JEB Document 11 Filed 09/10/21 Page 3 of 11




accounts, but that no records were obtained. On June 5, 2021, the Department announced that it

will no longer seek compulsory legal process in investigations into unauthorized disclosures of

information from members of the news media engaged in newsgathering activities.

       On June 8, 2021, the Times filed the instant Motion for Access to Certain Sealed Court

Records pursuant to Local Rule 57.6, in which the Times has requested that this Court unseal the

government’s Application and all related filings.1 On June 28, 2021, the government filed a motion

before Magistrate Judge Faruqui to unseal the In re Application docket and all prior docket entries,

subject to limited redactions and with the exception of the Application. Dkt. No. 18, In re

Application. Magistrate Judge Faruqui granted that motion on June 30, 2021.

       With the Times’s consent, the government has requested and received several orders from

this Court extending its deadline to respond to the Times’s June 8 motion. In its August 10, 2021

consent motion requesting a continuance until September 10, 2021, the government noted that it

had “represented to [the Times’s] counsel that, by September 10, 2021, the government intends to

file a motion to unseal a redacted version of the Application,” and that the Times consented to the

requested continuance “[i]n light of that representation.”

                           REASONS FOR PARTIAL UNSEALING

       The In re Application docket and filings were originally under seal in their entirety because

the Application and Order related to an ongoing criminal investigation. On June 28, 2021,


1
 The Times has also requested that the Court unseal “the Government’s ex parte Motion to Modify
Order, which the Court granted on March 3, 2021,” Mot. at 1, which the Times describes as
requesting a modification of the Court’s prior nondisclosure order “to allow Google to notify The
Times’s main newsroom lawyer” about the Order, Mot. at 2. However, at the government’s
request, Magistrate Judge Faruqui has already unsealed all the docket entries that relate to
nondisclosure provisions directed to Google and/or the Times. See Dkt. Nos. 3-17, In re
Application. The Times’s description of the “Ex Parte Motion” appears to refer to the motion filed
by the government on February 25, 2021, which has been unsealed as Dkt. No. 3.
                                                 3
         Case 1:21-mc-00091-JEB Document 11 Filed 09/10/21 Page 4 of 11




notwithstanding the fact that the investigation was still ongoing, the government sought to unseal

the docket, Order, and subsequent filings due to a number of unique factors, including the

government’s discussions with the Times’s counsel, the government’s withdrawal of the

Application and its provision of notice to the Times’s reporters, and the Department’s change in

policy regarding the use of compulsory legal process pertaining to members of the news media.

Further, on September 1, 2021, the Department’s National Security Division, at the Direction of

the Attorney General, released a chronology regarding events related to the Department’s approval

pursuant to 28 C.F.R. § 50.10 of the use of legal process to obtain the Times reporters’ records.

See Letter from Mark Lesko, Acting Assistant Attorney General, to Members of the News Media

Dialogue Group (Sept. 1, 2021), https://www.justice.gov/opa/page/file/1429746/download.2

       Since that time, the FBI has closed its investigation in this matter. In light of the

investigation having been closed without charges and other public disclosures to date, the

government believes that significant portions of the Application can now be unsealed. The

portions of the Application which the government seeks to unseal include, inter alia, descriptions

of the relevant legal background and the Court’s jurisdiction (¶¶ 1-4); descriptions of the relevant

criminal statutes giving rise to the investigation (¶¶ 5-7); descriptions of and references to the

Article published by the Times that gave rise to the investigation and the four reporters’ role as

authors (¶¶ 10, 37); a description of the process leading up to the FBI’s opening of its investigation

(¶ 11); and the means by which investigators identified the reporters’ email accounts (¶ 39 & n.7).

The government further seeks to unseal in its entirety—except for a fraction of a line of text—the

portion of the Application requesting a nondisclosure order pursuant to 18 U.S.C. § 2705(b), which



2
  This letter also included chronologies related to the use of legal process to obtain records
pertaining to a CNN journalist and three Washington Post journalists.
                                                  4
         Case 1:21-mc-00091-JEB Document 11 Filed 09/10/21 Page 5 of 11




includes the full basis for that request (¶¶ 45-50).

       Other portions of the Application, however, must remain under seal to protect compelling

third-party privacy and reputational interests, as well as significant law enforcement interests. As

the D.C. Circuit has explained, courts evaluating whether the common-law right of access supports

unsealing judicial records must assess, among other factors, “[t]he strength of any property and

privacy interests asserted” and “the possibility of prejudice to those opposing disclosure”—the

latter of which may include prejudice to law enforcement interests when disclosure is opposed by

the government. In re Leopold, 964 F.3d 1121, 1131, 1133 (D.C. Cir. 2020); see United States v.

Hubbard, 650 F.2d 293, 317-22 (D.C. Cir. 1980).3 The government submits that its proposed

redactions in Attachments A and B protect those interests.

       First, the witnesses and uncharged subjects of the investigation have significant privacy,

reputational, and due process interests that weigh heavily against further disclosure of the

Application. As Chief Judge Howell has explained, there are “three distinct, yet overlapping

individual interests” that could be jeopardized by disclosure of facts contained within search

warrant materials:

       First, the mere association with alleged criminal activity as the subject or target of a
       criminal investigation carries a stigma that implicates an individual’s reputational interest.
       Second, the substance of the allegations of criminal conduct may reveal details about
       otherwise private activities that significantly implicate an individual’s privacy interests…
       Finally, where, as here, a criminal investigation does not result in an indictment or other
       prosecution, a due process interest arises from an individual being accused of a crime
       without being provided a forum in which to refute the government’s accusations.

3
  The six factors described in the “Hubbard test” are: (1) The need for public access to the
documents at issue; (2) the extent of previous public access to the documents; (3) the fact that
someone has objected to disclosure, and the identity of that person; (4) the strength of any property
and privacy interests asserted; (5) the possibility of prejudice to those opposing disclosure; and (6)
the purposes for which the documents were introduced during the judicial proceedings. Leopold,
964 F.3d at 1131. With regard to the first factor, the government submits that any need for public
access here is satisfied by release of the portions of the Application which the government seeks
to unseal.
                                                  5
         Case 1:21-mc-00091-JEB Document 11 Filed 09/10/21 Page 6 of 11




 Application of WP Co. LLC (“WP Co.”), 201 F. Supp. 3d 109, 122 (D.D.C. 2016).

       The D.C. Circuit has likewise explained in the context of the Freedom of Information Act

that “individuals have a strong interest in not being associated unwarrantedly with alleged criminal

activity,” including because of “the stigma potentially associated with law enforcement

investigations” and the potential of those individuals to become “the subjects of rumor and

innuendo, possibly resulting in serious damage to their reputations.” Stern v. Federal Bureau of

Investigation, 737 F.2d 84 (D.C. Cir. 1984) (internal quotations omitted); see also, e.g., Citizens

for Responsibility & Ethics in Wash. v. Dep’t of Justice (“CREW”), 854 F.3d 675, 682 (D.C. Cir.

2017) (“individuals have an obvious privacy interest . . . in keeping secret the fact that they were

subjects of a law enforcement investigation,” and this “privacy interest also extends to third parties

who may be mentioned in investigatory files, as well as to witnesses and informants who provided

information during the course of an investigation”); Fund for Constitutional Gov’t v. Nat’l

Archives & Records Serv., 656 F.2d 856, 865 (D.C. Cir. 1981) (“There can be no clearer example

of an unwarranted invasion of personal privacy than to release to the public that another individual

was the subject of an FBI investigation.” (internal quotations omitted)).

       The Application in this instance contains particularly detailed information about the

government’s investigation and specific pieces of evidence the government obtained from a

number of sources. The government has therefore marked for redaction portions of the Application

that contain detailed information about subjects of the investigation—including information that

could identify them, the extent of their cooperation with law enforcement, and their private

activities. These materials include non-public information that the government obtained through

witness interviews, court-authorized search warrants, and other legal process. Public release of

this information would not only invade the subjects’ “obvious privacy interest . . . in keeping secret


                                                  6
         Case 1:21-mc-00091-JEB Document 11 Filed 09/10/21 Page 7 of 11




the fact that they were subjects of a law enforcement investigation,” CREW, 854 F.3d at 682, but

would also gratuitously “reveal details about otherwise private activities,” WP Co., 201 F. Supp.

3d at 122. Furthermore, because the subjects have not been charged with any crimes, release of

this information would harm their due process interests against “being accused of a crime without

being provided a forum in which to refute the government’s accusations.” Id.

       Second, the government has compelling law enforcement interests in maintaining portions

of the Application under seal. Although this investigation is now closed, unsealing portions of the

Application that describe subjects’ and witnesses’ statements to law enforcement would jeopardize

the government’s ability to obtain truthful information from subjects or witnesses in future

investigations. An expectation from subjects and witnesses that statements they provide to law

enforcement will eventually be made public—even if no charges are brought, and without the

safeguards of a trial subject to ordinary rules of evidence—would likely chill potential cooperation.

“For obvious reasons, ensuring that investigators are able obtain information and assistance from

individuals with direct knowledge of criminal conduct is critical to law enforcement efforts and

the government’s compelling interest in protecting the public.” WP Co., 201 F. Supp. 3d at 127;

see also, e.g., Douglas Oil Co. of Cal. v. Petrol Stops Nw., 441 U.S. 211, 219 (1979) (“if

preindictment proceedings were made public, many witnesses would be hesitant to come forward

voluntarily, knowing that those against whom they testify would be aware of that testimony”).

       Third, other portions of the Application must remain under seal to protect against

disclosure of the precise nature of the classified information that was disclosed in the Times’s

Article. Those portions include text that identifies with specificity the classified information

contained in the Article, as well as text that describes the classification designation of the

information at issue. See, e.g., CIA v. Sims, 471 U.S. 159, 175 (1985) (“[t]he government has a


                                                 7
         Case 1:21-mc-00091-JEB Document 11 Filed 09/10/21 Page 8 of 11




compelling interest in protecting . . . the secrecy of information important to our national security”

(internal quotations omitted)). Fourth, sealing certain portions of the Application is appropriate

and indeed mandatory to protect against disclosure of grand jury information subject to Federal

Rule of Criminal Procedure 6(e). See Leopold, 964 F.3d at 1133 (Rule 6(e) “expressly makes

secrecy the default and thus displaces the common-law right of access”); McKeever v. Barr, 920

F.3d 842 (D.C. Cir. 2019) (courts lack inherent authority to permit disclosure of grand jury

materials outside of the specific exemptions provided in Rule 6(e)(3)).

       Lastly, in its motion before this Court, the Times argued that the First Amendment provides

a right of access to the Application. See Mot. at 17-21. To the extent the Times maintains that

position as to the Application in full, its arguments cannot prevail. The First Amendment right of

access to judicial materials applies where “(i) there is an ‘unbroken, uncontradicted history’ of

openness, and (ii) public access plays a significant positive role in the functioning of the

proceeding.” United States v. Brice, 649 F.3d 793, 795 (D.C. Cir. 2011) (quoting Richmond

Newspapers, Inc. v. Virginia, 448 U.S. 555, 573 (1980)). The Times does not contend there is such

a history of openness with regard to Section 2703(d) materials. See Mot. at 18; see also In re

Leopold, 300 F. Supp. 3d 61, 91 (D.D.C. 2018) (finding that “no historical tradition of openness

exists as to . . . 2703(d) materials” and that such materials are not analogous to search warrants for

purposes of this analysis), vacated on other grounds, In re Leopold, 964 F.3d 1121. Nor would

public access to Section 2703(d) applications “play[] a significant positive role in the functioning

of the proceeding.” Brice, 649 F.3d at 795. See In re Application of the United States for an Order

Pursuant to 18 U.S.C. § 2703(d), 707 F.3d 283, 291-92 (4th Cir. 2013) (finding no First

Amendment right of access to Section 2703(d) orders or proceedings, including because those

proceedings involve “[p]re-indictment investigative processes” that “are not amenable to the



                                                  8
         Case 1:21-mc-00091-JEB Document 11 Filed 09/10/21 Page 9 of 11




practices and procedures employed in connection with other judicial proceedings” (internal

quotations omitted)).

       Even were this Court to recognize a First Amendment right of access to Section 2703(d)

applications, for the reasons described above, the government, the subjects, and the witnesses in

this case all have compelling interests in keeping the remaining portions of the Application under

seal. These include protecting the privacy and reputational interests of uncharged subjects and

other parties, as well as protecting law enforcement’s compelling interests in maintaining the

ability to obtain truthful information in future investigations.4

                                                 ***

       In an effort to be transparent, the government is filing this motion publicly and seeks to

unseal appropriate portions of the Application promptly now that its investigation is closed. Of

course, the Times has not yet had an opportunity to review the redacted Application that the

government proposes to unseal. The government therefore requests that the Court review the

government’s proposed redactions to the Application and unseal the government’s redacted

version of the Application (as contained in Attachment B) if the Court agrees that this material can

be disclosed. Should the Court wish, the government can also address in a sealed filing any

questions the Court may have about the continued need for sealing specific portions of the

Application. Lastly, should the Court wish to receive input from those third parties whose privacy

interests are at issue, the government will facilitate that process.



4
  In the primary case relied on by the Times, In re New York Times Co., 585 F. Supp. 2d 83 (D.D.C.
2008), the court granted access to search warrant materials involving an exonerated suspect in the
government’s investigation of the mailing of anthrax to members of Congress and the media.
Unlike here, the suspect’s identity in that case was a matter of public record—including because
the search of his property had been “covered as a live media event with helicopter footage” and
because he had subsequently filed a lawsuit against the government. Id. at 86, 91.
                                                   9
       Case 1:21-mc-00091-JEB Document 11 Filed 09/10/21 Page 10 of 11




                                    REQUEST TO SEAL

      Because the Application is currently under seal, the government requests that Attachment

A, which contains the Application with proposed redactions in a manner that renders the full

Application visible, be filed under seal. The government further requests that Attachment B,

which applies the government’s proposed redactions, be filed under seal until such time as the

court grants the government’s motion to partially unseal the Application. The government does

not believe there is a need to seal this motion or its proposed Orders, which are included as

Attachments C and D.

                                        CONCLUSION

      The government respectfully requests that the Court unseal the Application subject to the

redactions identified in Attachments A and B, and that it deny the Times’s June 8 motion to the

extent it seeks to unseal the remainder of the Application.




                                            Respectfully submitted,

                                            CHANNING D. PHILLIPS
                                            Acting United States Attorney
                                            D.C. Bar No. 415793

                                                   /s/ Gregg A. Maisel
                                            Gregg A. Maisel
                                            Assistant United States Attorney
                                            D.C. Bar No. 447902
                                            National Security Section
                                            555 Fourth St., N.W., Room 11-435
                                            Washington, DC 20530
                                            Phone: 202-252-7812
                                            Gregg.Maisel@usdoj.gov

                                            MARK J. LESKO
                                            Acting Assistant Attorney General
                                            New York Registration Number 5595335

                                               10
Case 1:21-mc-00091-JEB Document 11 Filed 09/10/21 Page 11 of 11




                                     /s/ Jay I. Bratt
                            Jay I. Bratt
                            Section Chief
                            Illinois Bar No. 6187361
                            Counterintelligence and Export Control Section
                            National Security Division
                            950 Pennsylvania Ave., N.W.
                            Washington, D.C. 20530
                            Phone: (202) 233-2113
                            Jay.Bratt2@usdoj.gov




                              11
